DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.  Claim 1 was amended.

Claim Rejections - 35 USC § 102
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Lee as detailed in the Office action dated August 21, 2020.

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Lee in view of Tononishi as detailed in the Office action dated August 21, 2020.

In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claim 8 under 35 U.S.C. 103 2(a)(1) as being unpatentable over Lee as detailed in the Office action dated August 21, 2020.

In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Lee in view of Tononishi as detailed in the Office action dated August 21, 2020.

In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Lee in view of Chun as detailed in the Office action dated August 21, 2020.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter “Lee”) (U.S. Pub. No. 2015/00245259A1, already of record) in view of Byun et al. (hereinafter “Byun”) (U.S. Pub. No. 2011/0244280A1).
Regarding claims 1 and 7, Lee teaches a rechargeable battery 100 (rectangular secondary battery) including an electrode assembly 10 (flat wound group); a case 26 (battery can) in which the electrode assembly 10 is received; a first terminal unit 30 and 
The first current collector 250 includes a first portion 251 (welded portion) coupled with the first uncoated region 11a of the electrode assembly 10, second portion 252 (fixed portion) coupled with the terminal unit 30 including a fuse portion 253 through which a fuse hole 253a is formed, and a connection unit 254 (joint) positioned between the first portion 251 and the second portion 252 to couple the first portion 251 and the second portion 252 (see paragraph 95; FIGS. 6A and 6B).
The connection unit 254 according to the present example embodiment includes a body 254a coupling the first portion 251 and the second portion 252, and a reinforcement member 254b coupled with the body 254a (see paragraph 96).  The reinforcement member 254b may extend from the body 254a and then bent (or folded) to be coupled with the body 254a (see paragraph 100).
In consideration of FIG. 6B (see annotated figure below), it is understood that the collector shoes 251a of the first portion 251 are laterally offset with respect to the connection unit 254.  Lower peripheral edge portions of the connection unit 254 further include inclined portions which adjoin the first portion 251.



    PNG
    media_image1.png
    743
    448
    media_image1.png
    Greyscale

Lee does not explicitly teach wherein the welded portion is disposed directly under the fixed portion.
Byun teaches an electrode assembly 10 including first and second current collectors 50, 60, wherein the first and second current collectors 50, 60 include first and second lead members 52, 62 having first and second terminal lead units 52a, 62a (fixed portion) which have a width sufficient to overlap first and second current collecting plates 51, 61 (welded portion is disposed directly under the fixed portion) (see paragraphs 27, 50 and 53; FIGS. 3 and 5).  It would have been obvious to one of In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 8, the limitation recited therein is considered a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Byun as applied to claims 1, 7 and 8 above, and further in view of Tononishi (JP 2014-82072A; see English machine translation already of record).
Regarding claim 2, Lee is silent as to the welded portion having a thickness portion thicker than the fixed portion.

Regarding claims 3 and 4, it is understood that because a width of the connection unit 254 in the Y direction is substantially equal to the width of the second portion 252 in the Y direction, and a thickness of the connection unit 254 in the X direction is larger than a thickness of the second portion in the Z direction, the cross-sectional area of the connection unit 254 is larger than the cross-sectional area of the second portion 252 in a direction perpendicular to the flow of current.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Byun as applied to claims 1, 7 and 8 above, and further in view of Chun et al. (hereinafter “Chun”) (U.S. Pub. No. 2011/0318615A1, already of record).
Regarding claim 9, Lee is silent as to polishing the welded portion.


Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 7-9 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727